Citation Nr: 1024662	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
epilepsy, grand mal. 

2.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).  In that rating decision, the RO granted service connection 
for PTSD and assigned a 50 percent evaluation, effective from 
December 26, 2007.  The RO also granted an increased evaluation 
for epilepsy from 10 to 20 percent, effective December 26, 2007.  
The Veteran appealed the assigned ratings. 

The issue of entitlement to an increased evaluation for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's epilepsy is manifested by brief alterations in 
consciousness about two times a month.  


CONCLUSION OF LAW

The schedular criteria have not been met for an evaluation in 
excess of 20 percent for epilepsy.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the March 2008 RO decision in the matter, VA sent 
a letter to the Veteran in January 2008 that addressed all the 
notice elements concerning his claim.  The letter informed the 
Veteran of what evidence is required to substantiate the claim, 
and apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  VA has also informed the Veteran how it 
determines the disability rating and the effective date for the 
award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, VA 
also sent the Veteran a notice letter in June 2008, in which it 
informed the Veteran in a greater degree of specificity with 
respect to notice of the criteria necessary for an increased 
rating.  The Board finds that the VCAA duty to notify was fully 
satisfied as to the Veteran's claim.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the Veteran 
with a medical examination in March 2008 to evaluate the severity 
of his epilepsy.  The examination report is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Increased Ratings

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found; this practice is known as "staged" 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran seeks a higher evaluation for epilepsy.  
The Veteran disability due to epilepsy has been rated as 20 
percent under a general set of criteria applicable to major and 
minor epileptic seizures found at 38 C.F.R. § 4.124a, Diagnostic 
Code 8910.  

Under Diagnostic Code 8910, a 20 percent evaluation is warranted 
where there is at least 1 major seizure in the last 2 years; or 
at least 2 minor seizures in the last 6 months.   A 40 percent 
evaluation is warranted where there is at least 1 major seizure 
in the last 6 months or 2 in the last year; or averaging at least 
5 to 8 minor seizures weekly.   Higher evaluations are warranted 
for more severe symptomatology.  38 C.F.R. § 4.124a, Diagnostic 
Code 8910.  

Note (1) to Diagnostic Code 8910 provides that a major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  Note (2) provides that a minor seizure consists 
of a brief interruption in consciousness or conscious  control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).  38 C.F.R. § 4.124a.

Here, the only pertinent medical evidence of record comes from a 
VA examination in March 2008 in conjunction with the Veteran's 
claim.  The examination report shows that the Veteran experiences 
brief alterations of consciousness about twice a month.  It was 
noted that the Veteran's symptoms did not interfere with his work 
or daily living activities.  There was no evidence of speech 
disturbance, dementia, cranial nerve impairment or motor 
impairment.  These findings are more consistent with the criteria 
associated with a 20 percent disability rating.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910. 

The record does not show that the Veteran's seizure disorder 
warrants more than a 20 percent evaluation under Diagnostic Code 
8910.  38 C.F.R. § 4.124a.  There is no evidence showing that the 
Veteran averages at least one major seizure in the last six 
months or two in the last year, or averages at least five to 
eight minor seizures weekly.  The evidence of record does not 
support an evaluation in excess of 20 percent.  Id., Diagnostic 
code 8910.

The Board notes that the record does not reflect that any other 
diagnostic codes are potentially applicable.  There is no 
evidence that a psychotic or psychoneurotic disorder or a 
nonpsychotic organic brain syndrome that is caused by the 
Veteran's epilepsy disorder.  

As the criteria for an evaluation in excess of 20 percent rating 
under Diagnostic Code 8910 have not been demonstrated, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).  

Staged ratings are not warranted as there is no indication in the 
record that the severity of the Veteran's disability has worsened 
during the period under appeal. 
Should the Veteran's disability picture change in the future, he 
may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Lastly, the Board does not find that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  
The Board observes that the Rating Schedule provides for higher 
ratings for the epilepsy disorders, including a potential 100 
percent evaluation.  As explained, the Veteran does not have the 
symptoms identified in the criteria that even warrant a rating in 
excess of 20 percent.  Further, the evidence does not show that 
the Veteran's disability required frequent periods of 
hospitalizations and the Veteran reported that his disability 
does not interfere with his employment.  Accordingly, the Board 
concludes that consideration of an extraschedular rating is not 
warranted for the Veteran's service connected epilepsy. 


ORDER

Entitlement to a higher evaluation than 20 percent for service-
connected epilepsy is denied. 


REMAND

The Veteran seeks an initial evaluation in excess of 50 percent 
for his PTSD.  Based on a review of the record, the Board finds 
that additional development is necessary.  In particular, the 
Board finds that a new VA psychiatric examination is warranted. 

Although the Veteran was afforded a VA psychiatric examination in 
March 2008, subsequent private psychiatric evaluations show that 
the Veteran's disorder has worsened.  In particular, the private 
psychiatrist assigned the Veteran a Global Assessment Function 
(GAF) scaled score of 36 to 40, which is indicative of some 
impairment of reality or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood; whereas, the March 2008 VA 
examination report only reflects a scaled score of 50 (moderate 
symptomatology).  Additionally, it is noted that at the time of 
the March 2008 VA examination the Veteran's claims folder was 
unavailable.  Given the evidence of medical evidence of worsening 
and the absence of the Veteran's claims folder at the last VA 
examination, the Board finds that a new VA psychiatric 
examination is needed.  

The RO/AMC should schedule the Veteran for a VA psychiatric 
examination to evaluate the severity of this PTSD.  The RO/AMC 
should ensure that the Veteran's claims folder is available to 
the examiner for review.  The examiner should be instructed to 
comment on the findings from the previous VA examination, the 
private psychiatric evaluations, and any mental health treatment 
records associated with the claims folder. 

Prior to any examination, the RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment, and obtain those records.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent 
VA and private treatment, and obtain copies 
of any available records.  

If any identified records cannot be obtained, 
a memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and why such 
attempts were not fully successful.

2.  After all the available records have been 
associated with the claims folder, the RO/AMC 
should schedule the Veteran for VA 
examination by an appropriate specialist to 
determine the current severity of his 
acquired psychiatric disorder.  All studies 
deemed appropriate in the medical opinion of 
the examiner should be performed, and all the 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiner, who should review the entire claims 
folder in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  In addition, the 
examiner should be instructed to comment on 
the findings from the March 2008 VA 
examination and the private psychiatric 
evaluations.

3.  The RO/AMC should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


